                                                                                                                  FILED IN THE
                                                                                                              U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                          EASTERN DISTRICT OF WASHINGTON



                                         UNITED STATES DISTRICT COURT Aug 05, 2019
                                                                  for thH_                                    SEAN F. MCAVOY, CLERK

                                                     Eastern District of Washington

               RYAN JAMES KETTENTON,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-00038-RMP
                                                                     )
               DISTRICT COURT SPOKANE                                )
               COUNTY WASHINGTON and
                JUDGE DONNA WILSON,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED that the complaint, ECF No. 1, is DISMISSED for failure to state a claim upon which relief may be
u
              granted under 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1), but without prejudice to Plaintiff pursuing appropriate state
              appellate and federal habeas relief.
              Judgment is entered in favor of the Defendants.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Rosanna Malouf Peterson




Date: August 5, 2019                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
